

Exhibit 10.15


PERFORMANCE-VESTED RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
GNC HOLDINGS, INC. 2015 STOCK AND INCENTIVE PLAN


AGREEMENT (the “Agreement”), dated as of [ ] (the “Grant Date”), between GNC
Holdings, Inc., a Delaware corporation (the “Company”), and [ ] (the
“Participant”). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the GNC Holdings, Inc. 2015 Stock and Incentive
Plan (the “Plan”).
1.    Grant of Performance-Vested Restricted Stock Units. The Company hereby
awards to the Participant a target amount of [ ] performance-vested restricted
stock units (the “PSUs”) as of the Grant Date, subject to adjustment as provided
in Section 4.2 of the Plan. The target amount of PSUs represents the right to
receive an equivalent number of shares of Common Stock upon achievement of the
performance goals referenced in Section 2 below at the target level of
achievement set forth in Exhibit A, subject to the other terms and conditions
hereof.
2. Terms of PSUs.
(a)     Performance Period. The performance period for the PSUs shall be the
period commencing on January 1, [ ] and ending on December 31, [ ] (the
“Performance Period”).
(b) Performance Goals.
(i)    The PSUs may be earned based on the achievement of the objective
performance criteria as described in Exhibit A measured over the Performance
Period and the Participant’s continuous employment with the Company through the
Performance Period.
(ii)    At the conclusion of the Performance Period, the Committee shall
determine whether and the extent to which the performance criteria have been
achieved for purposes of determining the percentage of the target amount of PSUs
subject to this award (if any) that have vested for the Performance Period in
accordance with Exhibit A, limited to the maximum per-employee number of
Performance Shares provided in the Plan. Any PSUs subject to this award that are
not vested as of the conclusion of the Performance Period after giving effect to
the Committee’s determination under this Section 2(b)(ii) shall be forfeited.
The Committee may, in its sole discretion, vest an amount less than the amount
determined in Exhibit A, with the remaining PSUs forfeited.
(iii)    Following the Committee’s determination pursuant to
Section 2(b)(ii) above, the Company shall promptly (and in no event later than
30 days after such determination) issue and deliver to the Participant a stock
certificate registered in the name of the Participant representing one share of
Common Stock (a “Performance Share”) for each vested PSU and deliver to the
Participant any related Dividend Equivalents (as defined below), subject to
applicable withholding, unless the Company is using book entry, in which case
the Company shall credit the net amount to the Participant’s account. Payment of
vested PSUs and Dividend Equivalents, if any, will occur in the calendar year
following the calendar year in which the Performance Period ends (on or before
March 15 of such year). Upon payment or crediting of the Performance Shares, the
vested PSUs will be deemed fully settled and will be cancelled. No fractional
share will be paid and any fractional PSU will be rounded down to the nearest
whole number.
(c)     Dividend Equivalents. If the Company pays cash dividends on the Common
Stock during the Performance Period, an amount equal to the dollar amount of
such cash dividend will be credited to a dividend book entry account on behalf
of the Participant with respect to each unvested PSU, based on the target number
of PSUs subject to this award (a “Dividend Equivalent”). Credits on account of
cash dividends will be held uninvested and will not accrue interest.  Dividend
Equivalents will be adjusted on a proportionate basis to reflect the amount of
PSUs, if any, that vest and will be paid if and when the corresponding PSUs are
paid. Any Dividend Equivalents previously credited to the Participant shall be
forfeited if and when the corresponding PSUs are forfeited.


        

--------------------------------------------------------------------------------




(d)     Forfeiture. The Participant shall forfeit to the Company, without
compensation, any and all unvested PSUs and unpaid Dividend Equivalents upon the
Participant’s Termination for any reason prior to the completion of the
Performance Period. There will be no proportionate or partial vesting of the
PSUs for any period of employment ending prior to the completion of the
Performance Period, even if such period of employment is substantial in relation
to the Performance Period. Additionally, in the event the Participant engages in
Detrimental Activity prior to, or during the one year period after, any vesting
of PSUs, the Participant shall pay to the Company an amount equal to the Fair
Market Value at the time of vesting of any PSU which had vested in the
Performance Period.
(e)     Withholding. The Participant shall pay, or make arrangements to pay, in
a manner satisfactory to the Company, an amount equal to the amount of all
applicable foreign, federal, state, provincial and local taxes that the Company
is required to withhold at any time. In the absence of such arrangements, any
statutorily required withholding obligation may, as determined at the sole
discretion of the Committee, be satisfied by reducing the number of Performance
Shares otherwise deliverable to the Participant by a number of Performance
Shares whose Fair Market Value on the applicable vesting date is equal to the
amount of taxes required to be withheld (disregarding any fraction of a
Performance Share required to satisfy such tax obligations, which fractional
amount due must be paid instead in cash by the Participant).
(f)     Delivery Delay. The delivery of any certificate representing the
Performance Shares may be postponed by the Company for such period as may be
required for it to comply with any applicable foreign, federal, state or
provincial securities law, or any national securities exchange listing
requirements, and the Company is not obligated to issue or deliver any
Performance Shares if, in the opinion of counsel for the Company, such issuance
or delivery constitutes a violation by the Participant or the Company of any
provisions of any applicable foreign, federal, state or provincial law or of any
regulations of any governmental authority or any national securities exchange.
3.     No Obligation to Continue Employment. This Agreement is not an agreement
of employment.  This Agreement does not guarantee that the Company or its
Affiliates will employ or retain, or continue to, employ or retain the
Participant for any period of time, nor does it modify in any respect the
Company’s (or any Affiliate’s) right to terminate or modify the Participant’s
employment or compensation.
4.     Transferability. The Participant is prohibited to sell, transfer, pledge,
hypothecate, assign or otherwise dispose of the PSUs.  Any attempted sale,
transfer, pledge, hypothecation, assignment or other disposition of the PSUs in
violation of the Plan or this Agreement shall be void and of no effect and the
Company shall have the right to disregard the same on its books and records and
to issue “stop transfer” instructions to its transfer agent.
5.     Uncertificated Shares. Notwithstanding anything else herein, to the
extent permitted under applicable foreign, federal, state or provincial law, the
Company may issue the Performance Shares in the form of uncertificated shares. 
Such uncertificated shares shall be credited to a book entry account maintained
by the Company (or its designee) on behalf of the Participant. If thereafter
certificates are issued with respect to the uncertificated shares, such issuance
and delivery of certificates shall be in accordance with the applicable terms of
this Agreement.
6.     Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any Performance Shares unless and until the
Participant has become the holder of record of the Performance Shares, and no
adjustments will be made for dividends in cash or other property, distributions
or other rights in respect of any such Performance Shares, except as otherwise
specifically provided for in this Agreement or the Plan.
7.     Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. By signing and
returning this Agreement, the Participant acknowledges having received and read
a copy of the Plan and agrees to comply with it, this Agreement and all
applicable laws and regulations. If and to the extent that this Agreement
conflicts or is inconsistent with the terms,







--------------------------------------------------------------------------------




conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes any prior agreements between the Company and the
Participant with respect to the subject matter hereof.
8.     Amendment. No amendment of any of the provisions of this Agreement shall
adversely impair the rights of the Participant without the Participant’s
consent, provided, however, the Board or the Committee may at any time and from
time to time amend, in whole or in part, any or all of the provisions of this
Agreement to comply with Section 409A of the Code and the regulations thereunder
or any other applicable law and may also amend, suspend or terminate this
Agreement as otherwise provided in the Plan. This Agreement is intended to
comply with the applicable requirements of Section 409A of the Code relating to
“short-term deferrals” thereunder, and shall be limited, construed and
interpreted in a manner so as to comply therewith.
9.     Notices. Any notice or communication given hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, or by
regular United States mail, first class and prepaid, to the appropriate party at
the address set forth below (or such other address as the party shall from time
to time specify):
If to the Company, to:
GNC Holdings, Inc.
300 Sixth Avenue
Pittsburgh, Pennsylvania 15222
Attention: Chief Legal Officer
If to the Participant, to the address on file with the Company.
10. Miscellaneous.
(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, legal representatives, successors and
assigns.
(b)    This Agreement shall be governed and construed in accordance with the
laws of Delaware (regardless of the law that might otherwise govern under
applicable Delaware principles of conflict of laws).
(c)    This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract. 
(d)    The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
    

















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.


GNC HOLDINGS, INC.


By:     
Name:    
Title:    


PARTICIPANT
By:     
Name:


 





































--------------------------------------------------------------------------------






Exhibit A


Performance Condition. The total number of PSUs that will be earned (the “Share
Units”) by a Participant will be based on the Company’s total shareholder return
(“Total Shareholder Return”) relative to the other companies reported on the S&P
Retail Select Industry Index (SPSIRE) (the “Index”) for the Performance Period.
The performance condition shall be measured for the Performance Period, as
follows below.
(a)
Total Shareholder Return. The Company’s Total Shareholder Return shall be
measured as a percentile ranking in comparison with the Index Total Shareholder
Return for the Performance Period, utilizing an open group approach in which
index constituents are removed or added at the time the Index publisher updates
the list. For purposes of measuring Total Shareholder Return, a 31-day average
adjusted closing stock price as reported on the New York Stock Exchange shall be
used, December 1, [ ] through December 31, [ ] at the outset of the Performance
Period, and December 1, [ ] through December 31, [ ] at the conclusion of the
Performance Period.

(b)
Application of Performance Condition for Performance Period. The total PSUs
awarded may be earned on December 31, [ ], provided that the Participant
continues to be actively employed by the Company on such date and the cumulative
performance condition for the Performance Period is otherwise fully satisfied.

If the Company’s Total Shareholder Return for the Performance Period is less
than the 30th percentile Total Shareholder Return of the Index for such period,
no Performance Units shall be earned on December 31, [ ].
If the Company’s Total Shareholder Return for the Performance Period is achieved
either (i) at or above the 30th percentile Total Shareholder Return of the Index
but less than the 40th percentile Total Shareholder Return of the Index for such
period, then 35% of the total Performance Units awarded may be earned on
December 31, [ ] at the 30th percentile achievement, with the number of
additional Performance Units earned for performance above the 30th percentile
but below the 40th percentile based on interpolation in relation to the
cumulative performance condition, or (ii) at or above the 40th percentile Total
Shareholder Return of the Index but less than the 50th percentile Total
Shareholder Return of the Index for such period, then 75% of the Total
Performance Units awarded may be earned on December 31, [ ] at the
40th percentile achievement, with the number of additional Performance Units
earned for performance above the 40th percentile but below the 50th percentile
based on interpolation in relation to the cumulative performance condition, or
(iii) at or above the 50th percentile Total Shareholder Return of the Index but
less than the 75th percentile Total Shareholder Return of the Index for such
period, then 100% of the total Performance Units awarded may be earned on
December 31, [ ] at the 50th percentile, with the number of additional
Performance Units earned for performance above the 50th percentile but below the
75th percentile based on interpolation in relation to the cumulative performance
condition, or (iv) at or above the 75th percentile, then 200% of the total
Performance Units awarded may be earned on December 31, [ ]. To the extent the
cumulative performance condition is not satisfied on December 31, [ ] in
accordance with this paragraph, such unvested Performance Units shall be
forfeited. Notwithstanding the foregoing, in the event that the Company’s Total
Shareholder Return for the Performance Period is at or above the 30th percentile
Total Shareholder Return of the Index for such period but is a negative amount,
then the maximum number of awarded Performance Units that may be earned for the
Performance Period is limited to 100% of the total number of Performance Units
awarded.







